Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 68-85 are pending.
Applicant’s election of Group II, claims 72-73, in the reply filed on 03/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Examiner has withdrawn the species election requirement as it relates to the elected Group.
Claims 68-71 and 74-85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.
Claims 72-73 are under considered for their full scope.  
Applicant’s IDS document filed on 12/20/2019 has been considered.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim 72 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claim recites diagnosing a subject with allergy or sensitivity to house dust mites or storage mites when the presence of antibodies to SEQ ID NOs 11, 12 or 318 in a biological sample is detected, which describes a correlation or relationship between the presence of antibodies in a biological sample and the presence of allergy or sensitivity to house dust mites or storage mites in the subject. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in   This judicial exception is not integrated into a practical application because the additional elements of providing a biological sample, contacting antibodies from the biological sample with SEQ ID NOs 11, 12 or 318 and determining the presence of IgE or IgG antibodies specific for the proteins are recited at a high level of generality. These additional elements do not integrate the law of nature into a practical application because it does not impose any meaningful limits on practicing the law of nature. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of providing a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics. Further, the step is recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g., a mere data gathering step necessary to use the correlation. Contacting antibodies in the sample to SEQ ID NOs 11, 12 or 318 and determining the presence of specific IgE or IgG antibodies in an antibody based immune assay is well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting antibody binding using a protein. Consideration of the additional elements as a combination adds no other meaningful limitations to the exception not already present when the elements are considered separately. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is not eligible.
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


10.	Claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a method of diagnosing a subject for allergy or sensitivity to house dust mites or storage mites, comprising: providing a biological sample obtained from the subject; contacting antibodies from the biological sample with a polypeptide consisting of an amino acid sequence selected from the group consisting of SEQ ID NOs: 11, 12 or 318; and determining the presence of specific IgE antibodies and/or specific IgG antibodies against said polypeptide by an antibody based immune assay, the specification does not reasonably provide enablement for: a method of diagnosing a subject for allergy or sensitivity to house dust mites or storage mites, comprising: providing a biological sample obtained from the subject; contacting antibodies from the biological sample with a polypeptide consisting of an amino acid sequence of SEQ ID NOs: 11, 12 or 318. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.


Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
11.	No claim is allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
March 26, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644